Citation Nr: 0522665	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  99-22 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial rating in excess of 10 percent 
for a lumbar strain.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1993 to April 
1998.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in November 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York, which granted service 
connection and assigned a 10 percent rating for a lumbar 
strain.  In August 2003, the Board REMANDED the case to 
the RO for additional development, which has been 
completed to the extent possible, and the case has been 
returned to the Board.

Because this is an appeal from an initial grant of service 
connection and an originally assigned rating, separate 
ratings may be assigned for separate time periods that are 
under evaluation.  That is, appellate review must consider 
the applicability of "staged ratings" based upon the facts 
found during the time period in question.  Fenderson v. 
West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed 
in this decision has been obtained; the RO has notified 
the claimant of the evidence needed to substantiate the 
claim and obtained all relevant evidence designated by the 
veteran.

2.  The veteran's service-connected lumbar strain has been 
manifested by no more than a slight limitation of motion 
of the lumbar spine and subjective complaints of pain; 
there is no medical evidence of muscle spasm on extreme 
forward bending; loss of lateral spine motion, unilateral, 
in a standing position; limitation of forward flexion of 
the thoracolumbar spine to greater than 30 degrees but not 
greater than 60 degrees; or, muscle spasm or guarding 
severe enough to result in abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis, nor is there any neurological residuals 
secondary to a low back strain. 


CONCLUSION OF LAW

The criteria for the assignment of an initial rating in 
excess of 10 percent for a lumbar strain have not been 
met.  38 U.S.C.A. §§ 1155, 5107A (West 2002); 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5295 
(before September 26, 2003), 38 C.F.R. § 4.71a, Diagnostic 
Codes 5237, 5242 (effective since September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides, among other things, that VA will 
make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

First, the VA has a duty under the VCAA to notify a 
claimant and any representative of the information and 
evidence needed to substantiate a claim.  Collectively, 
the multiple RO decisions, the August 2003 Board remand, 
the Statement of the Case, and Supplemental Statements of 
the Case issued in connection with the veteran's appeal 
have notified him of the evidence considered, the 
pertinent laws and regulations and the reasons his claim 
was denied.  In addition, correspondence from the RO sent 
to the veteran, to include the June 1999, October 2002, 
January 2003, January 2004 and July 2005 letters, 
specifically notified the veteran of the substance of the 
VCAA, including the type of evidence necessary to 
establish entitlement to the benefits sought and the 
relative burdens of the veteran and VA in producing or 
obtaining that evidence or information.  That is, the 
veteran was notified and aware of the evidence needed to 
substantiate his claim, and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the correspondence from the RO, to include the 
June 1999, October 2002, January 2003, January 2004 and 
July 2005 letters, satisfied the notice requirements by: 
(1) informing the appellant about the information and 
evidence not of record that is necessary to substantiate 
the claim; (2) informing the appellant about the 
information and evidence the VA will seek to provide; (3) 
informing the appellant about the information and evidence 
the claimant was expected to provide; and (4) requesting 
the appellant to provide any evidence in the appellant's 
possession that pertains to the claim.  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Although the veteran was not 
explicitly requested to provide any evidence in his 
possession, he was informed that it was his responsibility 
to ensure that VA received any evidence not in the 
possession of the Federal government; this would 
necessarily include submitting any relevant evidence in 
his possession.  Thus, the failure to use the exact 
language of 38 C.F.R. § 3.159(b)(1) with respect to this 
"fourth element" was harmless, non-prejudicial error, if 
error at all.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II, which replaced the opinion in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the U.S. Court of 
Appeals for Veterans' Claims (Court) held that a VCAA 
notice must be provided to a claimant before the initial 
unfavorable [agency of original jurisdiction (AOJ)] 
decision on claim for VA benefits.  VCAA was not 
implemented prior to the issuance of the November 1998 RO 
decision that is the subject of this appeal.  Nonetheless, 
the Board finds that prior to the November 1998 RO 
decision and subsequently, the veteran has been presented 
opportunities to present any evidence in his possession or 
that he could obtain that would substantiate his claim.  
Thus, the Board finds that the veteran received VCAA 
notice at the required time in this case.  

Second, the VA has a duty to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  In 
this regard, the service medical records are associated 
with the claims file, as are the identified relevant VA 
and private medical records.  The veteran has not made the 
RO or the Board aware of any additional available evidence 
that needs to be obtained in order to fairly decide the 
appellant's appeal.  

Additionally, as will be reflected in the analysis section 
of this decision, the VA examination and opinion obtained 
by the RO, along with the private medical evidence of 
record, when viewed in conjunction with the lay and 
additional medical evidence associated with the claims 
files, are sufficient for a determination on the merits of 
the veteran's appeal.  There is no further duty to provide 
another examination or medical opinion.  See 38 C.F.R. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  
Therefore, the Board finds that all obtainable evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of 
the VCAA have been fulfilled to the extent possible with 
regard to his claim.  Thus, no additional assistance or 
notification to the appellant is required based on the 
facts of the instant case.  There has been no prejudice to 
the appellant that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard v. 
Brown, 4 Vet. App.  
384 (1993).

Factual Background

Service medical records showed that the veteran was 
involved in a motor vehicle accident in November 1993 
while on active duty.  He complained of low back pain as a 
result of the accident.  The veteran was diagnosed with a 
lumbar strain.  Following discharge from service, he 
submitted an application for VA benefits on April 1998.  

The veteran underwent a VA examination on June 1998.  He 
reported that his back was mostly asymptomatic, although 
he did experience episodes of increased pain with 
prolonged standing or sitting.  The veteran denied bladder 
or bowel incontinence, or pain radiating to the legs.  On 
examination, the examiner found that he showed range of 
motion of the lumbar spine as 90 degrees of forward 
flexion, 10 degrees of extension, lateral rotation to the 
left of 25 degrees without pain and 30 degrees of lateral 
rotation to the right.  There was no sciatic notch 
tenderness. Strength was described as 5 out of 5.  
Straight leg raising was negative beyond 80 degrees.  X-
rays showed  loss of normal lumbar curve, which the 
examiner opined could reflect a muscle spasm.  He was 
diagnosed with chronic low back pain, which appeared to be 
non-cellular in origin.  

A January 1999 post-service medical report indicated that 
the veteran complained that he re-injured his back two 
days prior to the consult.  No abnormalities were noted on 
examination.  He reported treating the symptoms with over-
the counter medication.  

A May 2002 VA examination report showed that the veteran 
complained of constant ache on the lumbar spine area.  The 
pain was aggravated by certain activities such as lifting.  
He denied numbness, tingling, weakness or radiation of 
pain to the lower extremities.  The veteran stated that he 
was able to walk and bend. The examiner observed that he 
had normal gait.  He noted tenderness of the spine upon 
palpitation in the lumbar fourth spinous process area.  
The examination revealed that a range of motion of the 
lumbar spine at 80 degrees of forward flexion, 30 degrees 
of extension, and 30 degrees of extension to the right and 
the left.  The examiner indicated there was excellent 
strength and normal sensation.  He diagnosed a recurrent 
lumbar strain.  

In a statement from the veteran dated in March 2004, he 
stated that he had difficulty sitting or standing for a 
long time as a result of his back condition.  He reported 
that he experienced constant pain.  The veteran complained 
that he was limited in his employment due to his inability 
to stand for a long period of time.

On November 2004 the veteran underwent a VA examination.  
He reported occasional recurrent aches and stiffness of 
the lower back and to the left spinal musculature.  The 
veteran denied radiation of pain to the lower extremities.  
He did not complain of numbness, tingling or weakness of 
the legs.  The examiner noted that the veteran's  work was 
real estate sedentary.  He indicated that the case file 
was not available for review in preparation for the 
examination.  

On examination, the examiner found that range of motion of 
the lumbar spine was painless and free of spasms to 80 
degrees of flexion, 40 degrees of extension, 30 degrees of 
rotation to the right and to the left.  Radiographs showed 
no abnormalities.  Straight leg raising was negative to 80 
degrees.  The examiner's findings were negative for 
Lasegue, Bragard or Babinski signs.  Sensation was normal.  
The examiner reviewed previous x-rays, which he indicated 
showed no evidence of spondylosis, arthritic changes or 
spondylolisthesis.  X-rays taken at the time showed no 
abnormalities.  He diagnosed recurrent lumbar strain.  The 
examiner added that functional limitation caused by pain 
or flare up of pain could further increase with excessive 
activity, but that the veteran really had full range of 
motion of the lumbar spine without spasm. 

Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule) found in 38 C.F.R. Part 4 (2004).  The 
Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating."  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  However, when the veteran initiated his appeal 
of the issues on appeal, he was appealing the original 
assignments of disability evaluation following awards of 
service connection.  38 U.S.C.A. § 5107(a); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  The severity of these 
disabilities are to be considered during the entire period 
from the initial assignment of a disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 
119(1999).

Degenerative arthritis, established by X-ray findings, 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  However, when limitation of motion of 
the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each major joint or groups 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003. 38 C.F.R. 
§ 4.71a; see also Degmetich v. Brown, 104 F.3d 1328, 1331 
(Fed. Cir. 1997).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  
In the absence of limitation of motion, a 10 percent 
evaluation will be assigned where there is X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups.  A 20 percent evaluation will be 
assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination 
and endurance.  It is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to all these 
elements.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, 
or associated structures, or to deformity, adhesions, 
defective innervation, or other pathology, or it may be 
due to pain, supported by adequate pathology and evidenced 
by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded 
as seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2004).  
See Deluca v. Brown, 8 Vet. App. 202 (1995).

During the pendency of the veteran's appeal the 
regulations pertaining to the evaluation of spinal 
disabilities have twice been amended.  See 67 Fed. Reg. 
54345-54349 (Aug. 22, 2002) (effective September 23, 
2002); and 68 Fed. Reg. 51454- 51456 (Aug. 27, 2003) 
(effective September 26, 2003).  Since service connection 
is not in effect for degenerative disc disease, and there 
is no medical or X-ray evidence of such, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (before and from September 
23, 2002) and 38 C.F.R. § 4.71a, Diagnostic Code 5243 (to 
include the applicable notes following that code) are not 
for application.  Accordingly, there are two rather than  
three distinct rating schemes potentially applicable to 
the veteran's claim.  

First, prior to September 26, 2003, 38 C.F.R. §4.71a, 
Diagnostic Code 5292, regarding the limitation of motion 
of the lumbar spine, allowed a 40 percent rating for 
severe limitation of motion, a 20 percent rating for 
moderate limitation of motion, and a 10 percent rating for 
a slight limitation of motion.

Prior to September 26, 2003, pursuant to 38 C.F.R. §4.71a, 
Diagnostic Code ankylosis of the lumbar spine warrants a 
40 percent evaluation if it is favorable or a 50 percent 
evaluation if it is unfavorable.  38 C.F.R. § 4.71a, 
Diagnostic Code 5289.

Prior to September 26, 2003, pursuant to 38 C.F.R. §4.71a, 
Diagnostic Code 5295, a 40 percent rating is warranted for 
a severe lumbosacral strain, with listing of whole spine 
to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss 
of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  A 20 
percent rating is warranted for a lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 10 
percent rating is warranted for a lumbosacral strain with 
characteristic pain on motion.  A noncompensable rating is 
warranted for slight subjective symptoms.

The September 2002 amendments did not change the criteria 
under Diagnostic Code 5292 or 5295; as noted above, they 
relate to disc disease and, therefore, are not applicable 
to this appeal for a higher rating for a lumbar strain.

Second, effective September 26, 2003, the schedule for 
rating spine disabilities was changed again to provide for 
the evaluation of all spine disabilities under a General 
Rating Formula for Diseases and Injuries of the Spine, 
unless the disability is rated under the Formula for 
Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (renumbered as Diagnostic Code 
5243), which again is not applicable here.  

The General Rating Formula for Diseases and Injuries of 
the Spine provides for assignment of a 40 to 100 percent 
evaluation for unfavorable ankylosis of the spine.  A 100 
percent rating is warranted when there is unfavorable 
ankylosis of the entire spine.  A 50 percent rating is 
warranted when there is unfavorable ankylosis of the 
entire thoracolumbar spine.  A 40 percent rating is 
warranted when there is unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 30 percent 
rating is warranted when there is forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis 
of the entire cervical spine.  A 20 percent rating is 
warranted when there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 10 percent rating is 
warranted when there is forward flexion of the 
thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of 
the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.

Under Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), 
when a law or regulation changes after a claim has been 
filed but before the administrative appeal process has 
been concluded, VA must apply the regulatory version that 
is more favorable to the veteran.  However, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) overruled Karnas to the extent that it indicated 
retroactive application of a new law or regulation might 
be appropriate in the absence of language in the law or 
regulation requiring such application.  See Kuzma v. 
Principi, 341 F.3d 1327, 1328-1329 (2003).  Similarly, 
VAOPGCPREC 7-2003, which addressed the standards governing 
retroactive application of statutes and regulations, found 
that the Karnas rule conflicts with Supreme Court and 
Federal Circuit precedent "insofar as it requires VA to 
apply the version of a statute or regulation most 
favorable to a claimant when a statutory or regulatory 
change is silent as to application."  Thus, the revised 
regulations at issue in the present case cannot be 
construed to have retroactive effect unless their language 
requires this result.  See Kuzma, 341 F.3d at 1328 (citing 
Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  
However, none of the above cases or General Counsel 
opinions prohibits the application of a prior regulation 
to the period on or after the effective date of a new 
regulation.  Thus, the rule that the veteran is entitled 
to the most favorable of the two versions of a regulation 
that was revised during his appeal allows application of 
the prior versions of the spinal rating criteria to the 
periods on or after the effective dates of the revisions.  
See VAOPGCPREC 3-2000 (where amendment is more favorable, 
Board should apply it to rate disability for periods from 
and after date of regulatory change; Board should apply 
prior regulation to rate veteran's disability for periods 
preceding effective date of regulatory change);  Cf. 
Dudnick v. Brown, 10 Vet. App. 79, 79-80 (1997) (applying 
"most favorable version rule" to periods both before and 
after effective date of new criteria pertaining to mental 
disorders).  




Analysis

The Board notes at the outset that service connection is 
in effect for a low back strain; it is not in effect for 
degenerative disc disease or intervertebral disc syndrome 
of the lumbar spine.  Moreover, there is no medical or X-
ray evidence of disc disease in that segment of the spine.  
Thus, 38 C.F.R. § 4.71a, Diagnostic Code 5293 (before and 
from September 23, 2002) and 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (to include the applicable notes following that 
code) are not for application.  

In reviewing the relevant clinical and X-ray evidence in 
the claims file, the Board finds that the veteran's lumbar 
strain was not manifested by more than slight  limitation 
of motion of the lumbar spine.  In support of this 
finding, the Board notes that a June 1998 VA examination 
report noted that he reported that his back was mostly 
asymptomatic, although he did experience episodes of 
increased pain with prolonged standing or sitting.  On 
examination, the examiner found that he showed range of 
motion of the lumbar spine as 90 degrees of forward 
flexion, 10 degrees of extension, lateral rotation to the 
left of 25 degrees without pain and 30 degrees of lateral 
rotation to the right.  A May 2002 VA report showed that 
the veteran complained of constant ache on the lumbar 
spine, aggravated by certain activities such as lifting.  
He stated that he was able to walk and bend.  The 
examination revealed that a range of motion of the lumbar 
spine at 80 degrees of forward flexion, 30 degrees of 
extension, 30 degrees of extension to the right and the 
left.  The examiner noted normal sensation.  At the 
November 2004 VA examination the veteran reported 
occasional recurrent aches and stiffness of the lower back 
and to the left spinal musculature.  The examiner found 
that range of motion of the lumbar spine was painless and 
free of spasms to 80 degrees of flexion, 40 degrees of 
extension, 30 degrees of rotation to the right and to the 
left, all within normal limits.  Simply put, the veteran's 
service-connected low back strain has been manifested by 
no more than a slight limitation of motion of the lumbar 
spine and subjective complaints of pain; there is no 
medical evidence of muscle spasm on extreme forward 
bending; loss of lateral spine motion, unilateral, in a 
standing position; limitation of forward flexion of the 
thoracolumbar spine to greater than 30 degrees but not 
greater than 60 degrees; or, muscle spasm or guarding 
severe enough to result in abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis. 

The three examination reports are consistent in their 
findings pertaining to the absence of complaints of 
numbness, tingling or weakness in the legs.  Straight leg 
raising was negative to 80 degrees and the examiners found 
he had excellent strength.  There is no postural 
abnormality or fixed deformity.  There is no evidence of a 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  That is, the preponderance of the 
evidence is against a finding of more than a slight 
lumbosacral strain.  Thus, a rating in excess of 10 
percent is not warranted under 38 C.F.R. § 4.71a, 
Diagnostic code 5295 (lumbosacral strain). 

Although the June 1998 x-rays report showed loss of normal 
lumbar curve, the lumbar spine was found to be otherwise 
negative.  Additionally, subsequent post-service VA 
medical radiology reports failed to reveal abnormalities.  
There was no evidence of degenerative changes, 
spondylolisthesis or spondylolisthesis.  There was no 
evidence that the veteran has suffered from degenerative 
disc disease of the lumbar spine.  Additionally, the VA 
examination report of June 1998 indicated that he denied 
bladder or bowel incontinence or radiation of pain to the 
legs.  The VA examiner who examined the veteran in 
November 2004 observed that Lasegue, Bragard or Babinski 
signs were absent and sensation was normal.  The three 
examination reports are consistent in their findings 
pertaining to the veteran's denial of radiation of pain to 
the lower extremities.  In view of the foregoing, the 
criteria for an initial evaluation of 20 percent for a 
chronic low back disability have not been met.  38 C.F.R. 
§§ C.F.R. §§, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5292, 5295 (effective prior to September 26, 
2003).  The VA examination reports indicate that that no 
evidence of radiculopathy, muscle spasms or other 
neurologic symptoms were found to be present.  
Accordingly, the veteran was assigned a 10 percent 
disability rating for a low back disability under 
Diagnostic Code 5295. 

The VA examiner who conducted the November 2004 
examination, diagnosed recurrent lumbar strain.  He added 
that additional limitation of function caused by pain or 
flare up of pain could further increase with excessive 
activity, but that the veteran really had full range of 
motion of the lumbar spine without spasm.  The examiner 
indicated in the report that he had reviewed previous x-
rays, but not the veteran's case file in preparation for 
the examination.  Nevertheless, a review to the veteran's 
case file, to include the January 1999 post-service 
medical report, and the VA examinations of June 1998 and 
May 2002, shows that the findings of the November 2004 VA 
examiner are consistent with all other competent medical 
evidence of record, which is negative for any complaints 
or findings that his low back condition is affected by 
fatigue, lack of endurance, weakness, or incoordination.  
Moreover, although in a March 2004 statement the veteran 
complained that he had difficulty sitting or standing for 
a long period of time and that this affected his 
employment, the November 2004 examiner noted that his work 
was real estate.  He classified the veteran's employment 
as sedentary in nature.  There is no objective medical 
evidence to show that pain or flare-ups of pain results in 
any additional limitation of motion of the lumbar spine to 
a degree that supports a rating in excess of 10 percent, 
nor is there medical evidence of any weakness, fatigue or 
incoordination that results in such a degree of limitation 
of motion.  38 C.F.R. § 4.40, 4.45, 4.59; DeLuca v. Brown, 
8 Vet App 202 (1995).

In further consideration of whether a rating in excess of 
10 percent is warranted, the Board must consider whether 
separately rated orthopedic and neurological disabilities 
would combine to result in such a rating.  Turning to the 
General Rating Formula for Disease and Injuries of the 
Spine, the Board observes that the competent medical 
evidence shows no more than mild limitation of motion of 
the lumbar spine.  It obviously follows that there is no 
medical evidence of ankylosis of the lumbar spine.  The 
Board finds that the preponderance of the evidence is 
against a finding that pain or flare-ups of pain results 
in any additional functional limitation to a degree that 
supports a finding of more than mild limitation of motion 
of the lumbar spine, and the weight of the evidence is 
against a finding of any weakness, fatigue or 
incoordination that results in such a degree of limitation 
of motion during that period of time.  38 C.F.R. § 4.40, 
4.45, 4.59.  There is no indication of additional 
neurological complications, such as bowel or bladder 
impairment, which precludes separate ratings for 
orthopedic and neurological disabilities.  See General 
Rating Formula for Rating Diseases and Injuries of the 
spine, Note 1, effective from September 26, 2003; 
38 C.F.R. § 4.25.  The Board notes that the record now 
before it contains no evidence of incapacitating episodes 
as defined by General Rating Formula for Rating Diseases 
and Injuries of the spine, Note 6, effective from 
September 26, 2003 and, in any event, as noted earlier in 
this decision, service connection is not in effect for 
degenerative disc disease.  Thus, an initial or staged 
rating in excess of 10 percent is not warranted.  
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (prior to 
September 26, 2003); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5237, 5242 (from September 26, 2003). 

Additionally, although the June 1998 x-rays showed  loss 
of normal lumbar curve, which the examiner opined could 
reflect a muscle spasm, no other abnormalities were noted.  
Subsequent radiographic reports have also been negative 
for abnormalities.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application 
in the instant case.  38 U.S.C.A. § 5107(b); also see 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 

The Board has considered whether this case should be 
referred to the Director, Compensation and Pension 
Service, for extraschedular consideration for rating of 
the veteran's service connected lumbar strain.  The 
governing norm in such exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b).  
The Board further notes that there is no evidence in the 
claims file of frequent periods of hospitalization for a 
low back disability.  There is also no evidence of marked 
interference with employment.  He experiences pain, but 
there is no evidence to show that his job performance is 
hindered to a degree beyond that which is already 
considered by the schedular ratings.  In the absence of 
such factors, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to the assignment of an initial rating in 
excess of 10 percent for a lumbar strain must be denied. 



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


